Case 3:21-cr-00660-GPC Document 44-3 Filed 09/13/21 PageID.312 Page 1 of 4




        EXHIBIT C
Case 3:21-cr-00660-GPC Document 44-3 Filed 09/13/21 PageID.313 Page 2 of 4




July 21, 2021

Your Honor,

I’m writing this in regards to Michael Stevens, and his upcoming
sentencing.

I have known Mike since the early 2000’s , when he joined the Volunteer
Fire Department, where my husband was a volunteer. This is where we
first got to know Mike’s nature and character. The volunteer fire
department at that time was very much a family organization. Family
members would volunteer to be practice subjects for the weekly training.
As the photographer for the department as well as a Fire fighter wife, I was
there all the time and got to see Mike in action. He was there for the same
reason that most volunteers are there, to be a part of his community and in
general, to help. He’s not an outgoing personality, and he can seem
intimidating, but he was always steady and there to help. For the time
that he was there, he gained the trust and admiration of his fellow
firefighters. He was good with all the kids that would come to be
“practice” for such things as blood pressure readings and accident
reenactments. He was always kind and showed his sense of humor with
the kids. I believe he was there a couple years. Also, like many Volunteer
Firefighters after a couple years, he showed up less and less, but he
remained in our phone number list of people we could count on to
help….for whatever we needed.

After the department we started learning about Mike’s “issues”, at this
time we didn’t know what substances were the problem, but saw an article
or two in the paper of the trouble he had gotten in.

The rest of our knowledge of Mike is that he was my daughter’s long time
boyfriend. They have been together for the past 8 years. I’ve been a part
of Mike’s life this past 8 years…..the good, the bad and the ugly, so to
speak.
Case 3:21-cr-00660-GPC Document 44-3 Filed 09/13/21 PageID.314 Page 3 of 4




 Above all, Mike is a good guy. He loves his kids, he loves his family, and
he loves his friends. He’s always the kind of guy you can call for help.
Need a car moved, need help moving, trouble with plumbing, car won’t
start or for that matter….need a car while yours is dead? All of these I’ve
seen Mike do.

Mike decided to move to San Diego with his son Joe, to live with my
daughter in the last couple years of her college. On his last visit up to pick
up the rest of his things, he had the accident that caused his burns. I got a
call from my daughter that something happened to Mike and he was in the
ER here in our town. I was able to get in to see him before he was
transferred to the burn unit closest to us. It was something I will never
forget. I stayed with him, and was his voice until they loaded him in the
ambulance to take him to the burn unit. After they took him, I asked a
doctor what he thought his chances were. He just shook his head, and said
not good.

Long story short, he did survive, and considering how bad he was burned
he did extremely well. The first year, Mike seemed just grateful to have
made it. He still had wounds, and a new routine for self care. Care
packages from us, now included gauze by the pound, compression sleeves,
gloves, and high protein drinks. As the years went on it became harder as I
think Mike realized the level of disability he would end up. Different
areas of his skin didn’t heal well; both pinkies curled and became useless.
His legs wouldn’t heal at all in places.

As “mom” I wasn’t privy to all the issues, but I do know that the
frustration levels to get Mike to a manageable pain level were great. With a
“history” of drug use, pain clinics and hospitals weren’t eager to help him
out with pain. Which lead him back to the “pain killers” he was familiar
with. Again, I do not know any of the hard time lines, or actual drugs or
specifics, but I know Mike was off and on in better and worse shape when
they would come home for visits. But what I do know is that regardless of
the level of his under the influence, Mike always tried. He tried to be a
Case 3:21-cr-00660-GPC Document 44-3 Filed 09/13/21 PageID.315 Page 4 of 4




good boyfriend, he tried to step up and be good to his family (us, as well as
his side of the family), he paid attention to what he thought we could use,
and made appropriate gifts. He did his best to be a good dad. He learned
how to help Joe with schoolwork. He even went and learned how to
skateboard….for the simple reason that it was something that he and Joe
could do together.

I believe what got him to this place, was actually trying to be a family
man….and support his little family, around his limitations and addictions.
The upside of being incarcerated is that he is free of all his pain killers, and
can now imagine a world and a life without them.

Thank you for your consideration

Rosie Mariani
